Exhibit 10.9

Unitrin, Inc. 2002 Stock Option Plan

NON-QUALIFIED STOCK OPTION AND SAR AGREEMENT

This NON-QUALIFIED STOCK OPTION AND SAR AGREEMENT (“Agreement”) is made as of
this      day of                     , 2     (“Grant Date”) between UNITRIN,
INC., a Delaware corporation (the “Company”), and «name» (the “Option Holder”).

RECITALS

A. The Board of Directors of the Company has adopted the Unitrin, Inc. 2002
Stock Option Plan, including any and all amendments to date (the “Plan”).

B. Pursuant to the Plan, the Plan shall be administered by a committee appointed
by and comprised of members of the Company’s Board of Directors (“Committee”).

C. The Plan provides for the granting to selected executive and other key
employees, and other persons furnishing services to the Company or any
subsidiary or affiliate of the Company, as the Committee may from time to time
determine, of options to purchase shares of Common Stock of the Company and
tandem stock appreciation rights (“SAR(s)”).

D. Pursuant to the Plan, the Committee has determined that it is to the
advantage and best interest of the Company and its stockholders to grant a
non-qualified stock option (and tandem SAR) to the Option Holder covering
«shares» («number») shares of the Company’s Common Stock as an inducement to
remain in the service of the Company and as an incentive for increased effort
during such service, and has approved the execution of this Non-Qualified Stock
Option and SAR Agreement between the Company and the Option Holder.

E. Neither the option nor the SAR granted hereby is intended to qualify as an
“incentive stock option” under Section 422A of the Internal Revenue Code of
1986, as amended.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

 

  1. Grant.

(a) The Company grants to the Option Holder the right and option (the “Option”)
to purchase on the terms and conditions hereinafter set forth, all or any part
(subject to the limitations of Section 3) of an aggregate of «shares» («number»)
shares of the Common Stock of the Company at the purchase price of $            
per share. The Option shall be exercisable from time to time in accordance with
the provisions of this Agreement during a period expiring on the tenth
anniversary of the Grant Date or such later date as may result from the
application of Section 6 (such anniversary or later date is referred to as the
“Expiration Date”). The Option is also subject to early termination pursuant to
Section 3(f) and Section 5.

(b) The Option is coupled with a SAR that is exercisable to the extent, and only
to the extent, that the Option is exercisable under the vesting provisions of
Section 2. The term of the SAR shall expire on the Expiration Date and shall be
subject to early termination pursuant to Section 3(f) and Section 5. The SAR
shall entitle the Option Holder to surrender the Option (or any portion thereof,
subject to Section 3(a)) to the Company unexercised and receive in exchange for
the surrender of the Option (or the surrendered portion thereof) that number of
shares of the Company’s common stock having an aggregate value equal to: (A) the
excess of the fair market value of one share of such stock (as determined in
accordance with Section 4) over the purchase price per share specified in
Section 1(a) above (or, if applicable, such price as adjusted pursuant to
Section 9 hereof), multiplied by (B) the number of such shares subject to the
Option (or portion thereof) which is so surrendered.

2. Vesting. The Option Holder may not purchase any shares by exercise of this
Option or the SAR until the date on which the options are exercisable (the
“Vesting Date(s)”). The shares subject to this Option and the SAR shall become
exercisable {INSERT ONE OF THE FOLLOWING THREE VESTING ALTERNATIVES:

[in four (4), equal annual installments, the first of which shall vest on the
six-month anniversary of the Grant Date (the “Initial Vesting Date”), and the
remainder of which shall vest on the first, second and third anniversaries of
the Initial Vesting Date, respectively.]

[on the fourth anniversary of the Grant Date.], OR

[                    SPECIFY ALTERNATIVE APPROVED FOR THIS GRANT.]}

Subject to early termination under Section 5 or the terms of the Plan and no
later than the Expiration Date, the Option Holder may purchase all or any part
(subject to the limitations of Section 3) of the shares subject to this Option
which are currently exercisable, or such lesser number of shares as may be
available through the exercise of the SAR. The total number of shares subject to
the Option and the number of shares subject to the Option which are currently
exercisable by the Option Holder each shall be reduced by the number of shares
previously acquired by the Option Holder pursuant to this Agreement.

 

2



--------------------------------------------------------------------------------

  3. Manner of Exercise.

(a) Each exercise of this Option shall be by means of a written notice of
exercise delivered to the Company by the Option Holder or his or her
Representative (as such term is defined in the Plan). Such notice shall identify
the Options being exercised. When applicable, the notice shall also specify the
number of Mature Shares (as defined in the Plan) that the Option Holder plans to
deliver in payment of all or part of the exercise price. Before shares will be
issued, the full purchase price of the shares subject to the Options being
exercised shall be paid to the Company using the following methods, individually
or in combination: (i) by check payable to the order of the Company in an amount
equal to the purchase price, (ii) by Constructive or Actual Delivery of Mature
Shares (as defined in the Plan) with a fair market value as of the close of
business on the date of exercise equal to or greater than the purchase price,
(iii) by electronic transfer of funds to an account of the Company, or (iv) by
other means acceptable to the Committee. This Option may not be exercised for a
fraction of a share and no partial exercise of this Option may be for less than
fifty (50) shares unless the total number of shares covered by this Option is
less than 50 on the date of exercise or unless this Option is scheduled to
expire within six months of the date of exercise.

(b) Each exercise of the SAR shall be by means of a written notice of exercise
delivered to the Company, specifying whether the Option Holder is surrendering
all or a portion of the Option and, if only a portion of the Option is being
surrendered, how many shares are included in such portion (to the extent
determinable by the Option Holder). Upon satisfaction of the Option Holder’s
obligation to pay the Company the amount of all taxes that the Company is
required to withhold in connection with such exercise as specified in
Section 3(e) below, the Company shall issue to the Option Holder a number of
shares of the Company’s common stock computed in accordance with Section 1(b)
and the Option and the SAR (or the surrendered portions thereof) shall be deemed
extinguished. The SAR may only be settled in shares of the Company’s common
stock and not by payment of cash to the Option Holder. Any fractional share that
would otherwise result from an exercise of the SAR shall be rounded down to the
nearest whole share.

(c) The date of exercise shall be: (i) in the case of a broker-assisted cashless
exercise, the earlier of (A) the trade date of the related sale of stock or
(B) the date that the Company receives the purchase price; (ii) in the case of a
SAR, or an Option exercise in which the Option Holder elects to pay some or all
of the exercise price and/or any related withholding taxes by Constructive or
Actual Delivery of Mature Shares (or, in the case of such taxes, by directing
the Company to withhold shares that would otherwise be issued upon exercise of
such Option), the date that the Company receives written notice of such
exercise; or (iii) in all other cases, the date that the Company receives the
purchase price.

 

3



--------------------------------------------------------------------------------

(d) This Option and SAR may be exercised only by the Option Holder or his or her
Representative, and not otherwise, regardless of any community property interest
therein of the spouse of the Option Holder, or such spouse’s successors in
interest. If the spouse of the Option Holder shall have acquired a community
property interest in this Option and the SAR, the Option Holder, or the Option
Holder’s Representative, may exercise the Option and the SAR on behalf of the
spouse of the Option Holder or such spouse’s successors in interest.

(e) Upon the exercise of this Option or the SAR, the Company shall require the
Option Holder or the Option Holder’s Representative to pay the Company the
amount of any taxes which the Company may be required to withhold with respect
to such exercise. Subject to the limitations set forth in the next three
sentences, the Option Holder or his/her Representative may elect to satisfy all
or any portion of such tax withholding obligations either by: (i) any of the
methods described in Sections 3(a)(i) through 3(a)(iv) above, or (ii) directing
the Company to withhold shares that would otherwise have been issued pursuant to
the exercise of this Option or SAR. Neither the Option Holder nor his/her
Representative shall have the right to utilize Constructive or Actual Delivery
of Mature Shares or to have shares withheld, in either case, in excess of the
minimum number required to satisfy applicable tax withholding requirements based
on minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes. Shares used in either of the foregoing ways to satisfy
tax withholding obligations will be valued at their fair market value on the
date of exercise. In the case of an exercise of the SAR, the Company retains the
right to require the Option Holder to pay any and all withholding taxes arising
out of such exercise solely in cash.

(f) In the event the Option (or any portion thereof) is exercised, then the SAR
(or the corresponding portion) shall terminate. In the event that the SAR (or
any portion thereof) is exercised, then the Option (or the corresponding
portion) shall likewise terminate.

4. Fair Market Value of Common Stock. The fair market value of a share of Common
Stock shall be determined for purposes of this Agreement by reference to the
closing price of a share of Common Stock, as reported by the New York Stock
Exchange (or such other exchange on which the Shares of Common Stock are
primarily traded) for the Grant Date or date of exercise, as applicable, or if
such date is not a business day, for the business day immediately preceding such
date (or, if for any reason no such price is available, in such other manner as
the Committee may deem appropriate to reflect the then fair market value
thereof).

5. Cessation of Services. The provisions of Sections 11(a), 11(b), 11(c) and
11(d) of the Plan are hereby incorporated into and made a part of this
Agreement.

6. Extension of Expiration in Certain Cases. From time to time, the Company may
declare “blackout” periods with respect to designated employees of the

 

4



--------------------------------------------------------------------------------

Company and/or its subsidiaries or affiliates during which such employees are
prohibited from engaging in certain transactions in Company securities. In the
event that the scheduled Expiration Date of this Option and SAR shall fall
within a blackout period that has been declared by the Company and that applies
to the Option Holder, then the Expiration Date shall automatically, and without
further notice to Option Holder, be extended until such time as fifteen
(15) consecutive business days have elapsed after the scheduled Expiration Date
without interruption by any blackout period that applied to the Option Holder.

7. Shares to be Issued in Compliance with Federal Securities Laws and Exchange
Rules. No shares issuable upon the exercise of this Option or SAR shall be
issued and delivered unless and until there shall have been full compliance with
all applicable requirements of the Securities Act of 1933, as amended (whether
by registration or satisfaction of exemption conditions), all applicable listing
requirements of the New York Stock Exchange or such other exchange(s) or markets
on which shares of the same class are then listed and any other requirements of
law or of any regulatory bodies having jurisdiction over such issuance and
delivery. The Company shall use its best efforts and take all necessary or
appropriate actions to assure that such full compliance on the part of the
Company is made.

8. No Assignment. This Option and SAR and all rights and privileges granted
hereby (including the right of exercise) shall not be transferred, assigned,
pledged or hypothecated in any way, whether by operation of the law or
otherwise, except by will or the laws of descent and distribution. Without
limiting the generality of the preceding sentence, no rights or privileges
granted hereby may be assigned or otherwise transferred to the spouse or former
spouse of the Option Holder pursuant to any divorce proceedings, settlement or
judgment. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of this Option or SAR or any other rights or privileges granted hereby
contrary to the provisions hereof, this Option and SAR and all other rights and
privileges contained herein shall immediately become null and void and of no
further force or effect.

9. Certain Adjustments The provisions of Sections 13(a), 13(b) and 13(c) of the
Plan relating to certain adjustments in the case of stock splits,
reorganizations, equity restructurings, change of control events and similar
matters described therein are hereby incorporated in and made a part of this
Agreement.

Any such adjustments shall be made by the Committee, whose determination as to
what adjustments shall be made, and the extent thereof, shall be final, binding
and conclusive. No fractional shares of stock shall be issued under the Plan on
any such adjustment.

10. Participation by Option Holder in Other Company Plans. Nothing herein
contained shall affect the right of the Option Holder to participate in and
receive benefits under and in accordance with the then current provisions of any
retirement plan

 

5



--------------------------------------------------------------------------------

or employee welfare benefit plan or program of the Company or of any subsidiary
or affiliate of the Company, subject in each case, to the terms and conditions
of any such plan or program.

11. No Rights as a Stockholder Until Issuance of Shares. Neither the Option
Holder nor his/her Representative shall be entitled to any of the rights or
privileges of a stockholder of the Company in respect of any shares issuable
upon any exercise of this Option or SAR unless and until such shares shall have
been issued and delivered to: (i) Option Holder in the form of certificates,
(ii) a brokerage or other account for the benefit of Option Holder either in
certificate form or via “DWAC” or similar electronic means, or (iii) a book
entry or direct registration account in the name of Option Holder.

12. Not an Employment or Service Contract. Nothing herein contained shall be
construed as an agreement by the Company or any of its subsidiaries or
affiliates, expressed or implied, to employ Option Holder or contract for Option
Holder’s services, to restrict the right of the Company or any of its
subsidiaries or affiliates to discharge Option Holder or cease contracting for
Option Holder’s services or to modify, extend or otherwise affect in any manner
whatsoever, the terms of any employment agreement or contract for services which
may exist between the Option Holder and the Company or any of its subsidiaries
or affiliates.

13. Agreement Subject to Stock Option Plan. The Option and SAR hereby granted
are subject to, and the Company and the Option Holder agree to be bound by, all
of the terms and conditions of the Plan, as the same may be amended from time to
time hereafter in accordance with the terms thereof, but no such amendment shall
adversely affect the Option Holder’s rights under this Agreement without the
prior written consent of the Option Holder. To the extent that the terms or
conditions of this Agreement conflict with the terms or conditions of the Plan,
the Plan shall govern.

14. Arbitration. All disputes related to this Agreement or any Options granted
hereunder, shall be submitted to binding arbitration with the American
Arbitration Association (“AAA”) pursuant to the AAA Employment Arbitration Rules
and Mediation Procedures (“AAA Rules”). A copy of the AAA Rules is available to
the Option Holder upon written request to the Company’s Director of Human
Resources at One East Wacker Drive, Chicago, Illinois 60601 (or such other
address as the Company may specify from time to time), or may be obtained online
at: www.adr.org.

To initiate arbitration, either party must file a Demand for Arbitration
(“Demand”) in the manner described in the AAA Rules. After a demand has been
filed and served, either party may request that the dispute initially be
mediated pursuant to the AAA Rules. If mediation does not fully resolve the
dispute, then the matter will be subject to arbitration before a single
arbitrator who shall have the power to award any types of legal or equitable
relief available in a court of competent jurisdiction, including, but not
limited to, attorneys’ fees and costs, to the extent such relief is available
under applicable law, and all defenses that would be applicable in a court of
competent jurisdiction shall be available. All administrative costs of
arbitration (including reimbursement of filing fees) and the fees of the
arbitrator will be paid by the Company.

 

6



--------------------------------------------------------------------------------

15. Execution. This Option and SAR have been granted, executed and delivered as
of the day and year first above written at Chicago, Illinois, and the
interpretation, performance and enforcement of this Agreement shall be governed
by the laws of the state of Illinois without application of its conflicts of
laws principles.

16. Miscellaneous. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the Option and SAR granted hereby and
may not be amended except in a writing signed by both Unitrin, Inc. and the
Option Holder or his/her Representative.

<ADD THE NEXT SECTION FOR ALL GRANTS TO ALL EXECUTIVE OFFICERS OF THE COMPANY,
EFFECTIVE 2/1/11:>

17. Clawbacks. Notwithstanding the vesting terms or any other provision set
forth in this Agreement, the rights, payments, and benefits with respect to this
Award are subject to reduction, cancellation, forfeiture, or recoupment by the
Company if and to the extent required by applicable law, regulation of the
Securities and Exchange Commission, or rule or listing requirement of the New
York Stock Exchange (collectively “Applicable Requirements”) in connection with
an accounting restatement or under such other circumstances as specified in the
Applicable Requirements. Any action taken by the Company under this provision
shall be made pursuant to the Committee’s determination, which shall be final,
binding and conclusive.

<ADD THE NEXT SECTION FOR ALL GRANTS TO THE FOLLOWING OFFICERS OF THE COMPANY:
CEO; COO; PRESIDENT; AND VICE PRESIDENTS; EFFECTIVE 2/1/06:>

18. Stock Holding Period. The Option Holder agrees to hold all shares of Common
Stock acquired upon the exercise of Options granted hereunder for a minimum of
twelve months following the date of such exercise. This holding period shall not
apply to shares sold or tendered by the Option Holder and/or withheld by the
Company to pay the Option exercise price and/or to settle tax liabilities
related to the Option exercise.

 

7



--------------------------------------------------------------------------------

UNITRIN, INC.       OPTION HOLDER By:   

 

     

 

   «Authorized Officer»                   «name»

By his or her signature below, the spouse of the Option Holder agrees to be
bound by all of the terms and conditions of the foregoing Non-Qualified Stock
Option and SAR Agreement.

 

     

 

        

 

         Print Name

 

8